Woods, J.,
delivered the opinion of the court.
The appellant does not allege, nor could he have alleged, that he has a first-grade certificate as a teacher, which he has obtained on an examination passed by him in the manner and qn the course of studies prescribed for our free public schools by the code of 1892, and that he has taught under such first-grade certificate or license for the period of five years. The provision contained in § 4026, by which a teacher who has taught five years under a first-grade license is declared to be exempt from further examination, is prospective in operation, and applies only to teachers passing the examination on the curriculum prescribed in the code and obtaining first-grade licenses. The curriculum of the former law is not that prescribed in the code, and a teacher holding an old first-grade license might be wholly unable to give instruction in the enlarged course of' studies named in the code of 1892.
In the very nature of things, § 4026 is prospective, and applies to teachers holding first-grade licenses issued after successful examinations on the code curriculum, and to teachers who have actually taught five years under such license.

Affirmed.